Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.         Applicant’s election without traverse of invention Ic (claims 4 and 6-8) in the reply filed on 08/31/2022 is acknowledged.

2.         Claims 2-3, 9, and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.

Drawings
3.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the quick release mechanism set forth in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

5.          The abstract of the disclosure is objected to because includes less than 50 words. Therefore, the paragraph does not include between 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
6             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
7.         Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
           Regarding claim 11, “a cutting blade, the electric motor configured to drive the cutting blade” is confusing as it is not clear whether “a cutting blade,” which is operated by the electric motor, is the component set forth in claim 10.

Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.          Claim 1, 4, and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ito et al. (2015/0359174 A1), hereinafter Ito ‘174. Regarding claim 1, Ito ‘174 teaches a lawnmower 1 comprising: a cutting deck 210; a cutting blade 250 positioned below the cutting deck 210; an electric motor 220 coupled to and configured to drive the cutting blade 250; wherein the electric motor 220 is positioned at least partially (via lower housing 221; Fig. 15) below the cutting deck 210.  See Figs. 1 and 14-19 in Ito ‘174. 
             Regarding claim 4, Ito ’174 teaches everything noted above including a motor spindle 223 integrated with the electric motor 220, (substantially) the electric motor 220 and the motor spindle 223 positioned below the cutting deck 210. See Fig. 15 in Ito ’174. 
             Regarding claim 6, Ito ’174 teaches everything noted above including an aperture (defined by the opening or the aperture below the deck formed by the wall 212; Fig. 3) formed in the cutting deck 210; wherein the cutting blade 250 is removable from beneath the cutting deck through the aperture. It should be noted that the cutting blade 250 is removable downwardly away through the aperture. 
             Regarding claim 7, Ito ’174 teaches everything noted above including a motor spindle 223 (Fig. 15) integrated with the electric motor 220, the electric motor and the motor spindle removable from below the cutting deck to provide access to the cutting blade.  
              Regarding claim 8, Ito ’174 teaches everything noted above including that the cutting blade 250 is coupled to the motor spindle 223 through a quick-release mechanism 227.  It should be noted that the claim does not require any specified quick-release mechanism. The single bolt 227 is considered to be a quick-release mechanism. 

10.          Claim 1, 4, and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schygge et al. (WO 2013/009322 A9), hereinafter Schygge.  Regarding claim 1, Schugge teaches a lawnmower 10 comprising: a cutting deck 50; a cutting blade 102 positioned below the cutting deck 50; an electric motor 110 coupled to and configured to drive the cutting blade 102; wherein the electric motor 110 is positioned at least partially (Figs. 2A-2C) below the cutting deck 50. See Figs. 1-2C in Schygge.  
             Regarding claim 4, Schygge teaches everything noted above including a motor spindle (Fig. 2B) integrated with the electric motor 110, the electric motor 110 and the motor spindle (at least partially) positioned below the cutting deck 50.
             Regarding claim 6, Schygge teaches everything noted above including an aperture (defined by the opening under the cutting deck 50 which house the blade 102; Figs. 2A-2C) formed in the cutting deck 50; wherein the cutting blade 102 is removable from beneath the cutting deck through the aperture. 
              Regarding claim 7, Schygge teaches everything noted above including a motor spindle integrated with the electric motor 102, the electric motor and the motor spindle removable from below the cutting deck 50 to provide access to the cutting blade.  
              Regarding claim 8, Schygge teaches everything noted above including that the cutting blade 102 coupled to the motor spindle through a quick-release mechanism (defined as a bolt). It should be noted that the claim does not require any specified quick-release mechanism. The bolt is considered to be a quick-release mechanism. 

11.          Claim 1, 4, and 6-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Braun et al. (5,894,715), hereinafter Braun. Regarding claim 1, Braun teaches a lawnmower 10 comprising: a cutting deck 14; a cutting blade 73 positioned below the cutting deck 14; an electric motor 70 coupled to and configured to drive the cutting blade 73; wherein the electric motor 70 is positioned at least partially (Fig. 3) below the cutting deck 14.  See Figs. 1-7 in Braun. 
             Regarding claim 4, Braun teaches everything noted above including a motor spindle 72 integrated with the electric motor 70, the electric motor 70 and the motor spindle 72 (at least partially) positioned below the cutting deck 14. 
             Regarding claim 6, Braun teaches everything noted above including an aperture (Figs. 3 and 16) formed in the cutting deck 14; wherein the cutting blade 73 is removable (or could be removed) from beneath the cutting deck through the aperture. It should be noted that the cutting blade 72 could be removed through the aperture with the motor when the screws (112, 116) are removes. See Figs. 3-5 and 16 in Braun.   

              Regarding claim 7, Braun teaches everything noted above including a motor spindle 72 integrated with the electric motor 70, the electric motor and the motor spindle removable from below the cutting deck 14 to provide access to the cutting blade.  
              Regarding claim 8, Braun teaches everything noted above including that the cutting blade 73 coupled to the motor spindle 72 through a quick-release mechanism (defined as a bolt). It should be noted that the claim does not require any specified quick-release mechanism. The bolt is considered to be a quick-release mechanism. 

12.          Claims 10-11are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ito et al. (2016/0297293 A1), hereinafter Ito’ 293. Regarding claim 10, Ito‘ 293 teaches a lawnmower 10 comprising: an electric motor (4W) configured to operate a component (3b or 3c) of the lawnmower; wherein the electric motor (4W) is a liquid-cooled motor. It should be noted that the electric motor which operates the blade (3b) receives cooling liquid form the cooling liquid distribution mechanism and flow paths. See paragraphs 0028 and 0045; and Fig. 4 in Ito ’293. Therefore, the electric motor is considered to be a liquid-cooled motor. 
                Regarding claim 11, as best understood, Ito ‘293 teaches everything noted above including that the lawnmower further comprises a cutting deck (defined by either the housing of the mower or the structure that hold s the motor, not numbered, Fig. 2), and a cutting blade (3b), the electric motor (4W) configured to drive the cutting blade (3b).  

13.          Claim 10 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ito Maslov et al. (2005/0052080 A1), hereinafter Maslov. Regarding claim 10, Maslov teaches a lawnmower (paragraph 0066) comprising: an electric motor (paragraph 0537) inherently configured to operate a component of the lawnmower; wherein the electric motor is a liquid-cooled motor. It should be noted that the electric motor which inherently operates a component of the lawnmower, includes “cooling of windings on the stator and rotor and also of other vulnerable parts such as permanent magnets which may be incorporated into the motor design.” Maslov also teaches that the cooling is a liquid coolant. See paragraph 0536 in Maslov. Therefore, the electric motor is a liquid-cooled motor.
               
Claim Rejections - 35 USC § 103
     14.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.       Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘174 in view of Ito ‘293 or Maslov. Regarding claim 5, Ito ‘174 does not explicitly teach that the motor is a liquid-cooled motor. However, Ito ‘293 teaches an electric motor (4W) for driving a blade (3b) of a mower. Ito ‘293 also teaches that the motor is a liquid-cooled motor. It should be noted that the electric motor which operates the blade (3b) receives cooling liquid form the cooling liquid distribution mechanism and flow paths. See paragraphs 0028 and 0045; and Fig. 4 in Ito ’293. Therefore, the electric motor is a liquid-cooled motor. Maslov also teaches a lawnmower (paragraph 0066) comprising: an electric motor (paragraph 0537) inherently configured to operate a component of the lawnmower; wherein the electric motor is a liquid-cooled motor. It should be noted that the electric motor which inherently operates a component of the lawnmower, includes “cooling of windings on the stator and rotor and also of other vulnerable parts such as permanent magnets which may be incorporated into the motor design.” Maslov also teaches that the cooling is a liquid coolant. See paragraph 0536 in Maslov. Therefore, the electric motor is a liquid-cooled motor. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the motor of Ito ’174 with a liquid-cooling mechanism, as taught by Ito ‘293 or Maslov, in order to cool the motor during the use and increase efficiency of the motor.

16.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito ‘174 in view of Chenevert et al. (EP 3245858 A1), hereinafter Chenevert. Regarding claim 8, Ito ’174 teaches everything noted above including that the cutting blade 250 is coupled to the motor spindle 223 through a mechanism 227.  It could be argued that the bolt 227 is not a quick-release mechanism. However, Chenevert teaches a lawnmower including a blade 102 which is connected to a spindle 106 by a quick -release mechanism (122, 130, 134). See Figs. 1-3 in Chenevert. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the lawnmower of Ito ’174 with a quick-release mechanism, as taught by Chenevert, in order to facilitated release and replacement of the blade. 

	Conclusion	
17.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 

Ottosen et al. (3,298,168), Cartner (4,442,658), Abbott et al. (2020/0076337 A1), Hashima et al. (2013/0268165 A1), and Woody et al. (2020/0251963) teach a liquid-cooled motor.

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 21, 2022